Citation Nr: 0940192	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-37 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability other than post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from May 1976 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Indianapolis, 
Indiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

These claims were previously remanded by the Board in October 
2005 to be scheduled for a Board hearing.  The appellant 
participated in a videoconference hearing with the 
undersigned in December 2005.  A transcript of that 
proceeding has been associated with the appellant's claims 
folder.

The Board reopened the other than PTSD psychiatric disability 
claim and recharacterizated the appellant's claims into two 
issues in an April 2006 remand.  The Board remanded for 
additional records development, and, if necessary, a VA 
examination.  The case returns now for appellate 
consideration.  


FINDINGS OF FACT

1.  The appellant's psychiatric disability other than PTSD 
was not manifest during service, within one year of service, 
and is not related to any incident therein.

2.  The appellant does not have a current disability of PTSD.


CONCLUSIONS OF LAW

1.  The appellant's psychiatric disability, other than PTSD, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Service Connection

The appellant contends that he has a mental disability, 
variously characterized, as a result of service.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant testified before the undersigned that a variety 
of assaults occurred to him during service.  The appellant 
stated that he was beaten repeatedly during service by petty 
officers.  He indicated that his treatment for blows to the 
head on May 17th, 1976, was for being beaten.  He states that 
he woke up in the hospital, and that he stayed in the 
hospital between one and two days.  

The appellant's service treatment records do not agree.  The 
record indicates that the appellant arrived at sick bay on 
his own, having rolled out of his bunk and injured himself.  
The record indicates that the appellant did not recall what 
happened but a friend told him.  The appellant now disagrees 
with the entry, stating that he did remember getting beaten 
by five or six men and that the entry was false.  

The appellant also testified that a buddy statement, 
previously associated with the claims file, should be 
verification of his statements.  The April 2003 statement 
indicates that the buddy, L.T., was with the appellant during 
basic training at the Great Lakes Naval Training Center and 
saw the appellant beaten by recruits and petty officers 
repeatedly in May and July 1976.  

The appellant testified that in late June or early July 1976, 
he was assigned to the chaplain.  The appellant reported that 
he had some conflict with a man named M., who told the 
appellant to stand guard.  The appellant states that he 
refused, was relieved of his duties and beaten.  The 
appellant states that the chaplain arranged for him to be 
transferred to a different training unit.  He reports that he 
attempted to arrange for prosecution through a captain's 
mast.  The appellant's prior April 2005 statement indicates 
that there was a captain's mast held against the members of 
his original company.  

The appellant has also alleged a variety of sexual assaults.  
During his testimony before the undersigned, the appellant 
indicated that he was assaulted by a petty officer in 
September 1976, while stationed in Philadelphia for "A" 
school.  The appellant stated that the officer claimed to 
have wedding rings for sale and that he went to look.  The 
officer offered him a beer, which he accepted.  The next 
thing he knew, he woke up to find the officer assaulting him.  
The appellant testified that he did not tell anyone out of 
embarrassment.  In October, he was kicked out of "A" 
school, and transferred to the shipyards, then to the 
Independence.  The Independence was not in port, so he was 
transferred to the Francis Marion.  In December 1976, he 
arrived in Norfolk, Virginia, and finally boarded the 
Independence.  The appellant claims that he was arrested 
immediately for missing the Independence, which took some 
time to correct.  

The appellant testified that he was sexually assaulted by 
five other sailors in January 1977.  The appellant indicates 
that he tried to report this to a doctor, but instead was 
written up for drug use and situational problems.  He was 
sent to the Portsmouth Naval Hospital, where the doctor wrote 
down the same thing.  He was put on medication at that point.  
When nothing happened to his attackers, the appellant 
testified that he tried to bring them before the captain's 
mast.  The appellant reported that he was on late duty in 
March 1977 and was attacked again, beaten, and imprisoned in 
a small, dark room in total darkness.  He indicates that is 
when he started hearing voices.  He reports going to sick bay 
and receiving a variety of nerve medications, including 
Elavil, Valium, Librium and Haldol.  The appellant contends 
that these medications, particularly Librium, can cause a 
variety of suicidal tendencies, paranoia and depression.  

The appellant reports that he was transferred back to 
Philadelphia, where administrative discharge proceedings were 
begun.  He reports fending them off with the help of a 
lawyer.  He was then transferred to the Sylvania.  He reports 
that the executive officer met with him and offered him a 
separation from service.  The appellant refused.  The 
executive officer apparently threatened to force him out of 
service.  The appellant then said that he was constantly 
being found absent without authorization.  The appellant was 
then forced out of service.  

The appellant states that he had been hospitalized several 
times during service, particularly aboard the Sylvania.  He 
states that it was like being imprisoned.  He contends that 
he was kept in sick bay for two weeks following the sexual 
assault on the Independence.  

The appellant also contends that his service treatment 
records have been doctored.  He points to repeated mistakes 
in entries regarding his birthday, marked as March [redacted], 1959, 
instead of the actual March [redacted].  Based on this he argues that 
the differences between his account and his records should be 
resolved in his favor.  He indicates that he never went to 
the Counseling and Assistance Center, that he did not use 
drugs, that he did attempt suicide and was locked in the brig 
for it, and that he underwent electric shock therapy in the 
Navy.  He claims that his records are missing all of these 
events.

The appellant's service treatment and personnel records show 
a rather different experience.  The appellant enlisted in the 
Navy at the age of 17, in May 1976.  The appellant was 
assigned to the Great Lakes Naval Training Center.  He did 
have treatment on May 17, 1976, as mentioned.  There are no 
references to assaults of any kind.  The appellant was given 
a psychiatric evaluation in January 1977 aboard the U.S.S. 
Sylvania.  At admission, the appellant reported marijuana use 
as an escape, beginning several months before.  The appellant 
reported using marijuana cigarettes up to seven times a day.  
On exam he was moderately depressed.  He was referred for a 
psychiatric consultation.  The consultation request noted 
moderate depression and agitation.  According to the 
consultation report, the appellant had been found sitting on 
the edge of the ship, with his legs dangling over the side, 
crying.  The record indicates that "someone apparently 
thought he was going to jump, [and] took him to sick bay, 
where he was admitted."  The appellant stated that he felt 
"depressed [secondary] to difficulty in getting along with 
his co-workers and because of being away from his pregnant 16 
year old wife."  The appellant indicated that he had trouble 
making friends.  He reported frequent home and school 
problems due to frequent truancy and misbehavior, but denied 
major delinquent behavior.  He held one job prior to 
enlistment.  He stated that he joined the Navy for better 
pay.  The appellant reported three write-ups since 
enlistment, and two masts for unauthorized absence.  He was 
removed from "A" school for this.  The examiner noted that 
the appellant had a diagnosis of a passive-aggressive 
personality.  The appellant reported constant friction with 
co-workers and superiors since his arrival on the Sylvania.  
The diagnosis was occupational maladjustment in an immature 
personality.  Counseling was recommended.  If that failed, 
administrative discharge would be appropriate.

The appellant had counseling at the Counseling and Assistance 
Center at Naval Station Norfolk and aboard the Independence.  
A February 1977 Center note indicates that the counselor 
concluded that the appellant's marijuana use was the result 
of immaturity and low self esteem.  Counseling continued 
regularly without improvement.  The appellant continued 
having discipline problems, with numerous unauthorized 
absences.  The appellant was scheduled for administrative 
discharge.  An April 1977 note indicates that he was brought 
in for evaluation after making suicidal comments.  The 
appellant denied any suicidal thoughts.  The incident 
occurred after the appellant told another man that "a person 
would be better off jumping off the fantail" than receive 
the discharge the appellant was scheduled to receive.  The 
examiner noted that the appellant had been counseled 
repeatedly, hospitalized aboard ship, evaluated by psychiatry 
and the Center in Norfolk, indicating that "[a]ll 
evaluations reveal essentially an immature personality 
disorder."  In August 1977, the appellant was seen for 
nervousness and an inability to fall asleep.  The appellant 
stated that he felt like the Navy was out to get him.  He 
also stated that his wife had left him two days before 
because of the Navy.  The diagnosis was situational reaction, 
combined anxiety - depression.  The appellant had a 
separation from service physical examination in September 
1977.  The psychiatric portion was checked normal.

Congenital or developmental abnormalities, such as 
personality disorders, are not considered "diseases or 
injuries" within the meaning of applicable legislation and, 
hence, do not constitute disabilities for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2008).  Service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury.  
See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993).

The appellant has also testified that he was diagnosed with 
paranoid schizophrenia shortly after separation from service.  
In particular, he points to treatment at the Indianapolis VA 
Medical Center (VAMC) in late 1978 and early 1979 and private 
treatment with Dr. Hummel in the early 1980's.  There are no 
available records from Dr. Hummel.

The appellant recounted that he was unemployed after 
separation.  In December 1978, the appellant began beating 
his five month old twin sons.  The appellant's wife reported 
him to the police.  The appellant reported that he was seen 
at the Indianapolis VAMC at that time, checking himself in 
and out repeatedly, because he could not stand being locked 
up.  

The appellant was seen at the Indianapolis VAMC in December 
1978 and January 1979.  The appellant had several admissions 
during the course of January 1979.  The admissions were in 
lieu of being sent to jail for child abuse.  The appellant 
was described as manipulative, belligerent and hostile.  
Reports indicate that the appellant attempted to circumvent 
rules, browbeat the staff into allowing him extra privileges 
and escape, at least once.  The appellant was evaluated 
repeatedly.  The diagnoses were "immature personality," a 
"character disorder," "passive-aggressive personality," 
and "sociopathic immature personality."  The appellant was 
described as displaying "very immature, childish behavior."  
A January 4 note states that the appellant's thought process 
was coherent and followed a logical pattern.  He projected 
his problems onto others, particularly the government.  He 
was preoccupied with his "problem", the character and 
conditions of his discharge, and the conditions of his 
hospitalization.  A January 11 note indicates that the 
appellant completed a MMPI (Minnesota Multiphasic Personality 
Inventory), which was not diagnostic.  He probably had a pure 
personality disorder.  

The records show that the appellant's parents were 
interviewed during his treatment in January 1979.  His 
parents indicated that the appellant had always been 
different, displaying aggression, seeking to be the center of 
attention, with a variety of inappropriate behaviors.  In 
particular, his parents reported that he beat his younger 
sibling.  His mother reported that the appellant had falsely 
reported child abuse to the police as a response to 
punishment.  The appellant's father did not beat him, but the 
appellant had reported abuse at his hands.  

In November 1979, the appellant was seen at Wishard Memorial 
Hospital in Indianapolis.  The treating doctor noted an 
impending psychosis and psychotic episode, probably paranoid 
schizophrenia.  The appellant had been referred by the Center 
Township Trustee, though no further records on the referral 
are of record.  The appellant was very dirty and disheveled, 
alert, cooperative, and despondent.  His mood was appropriate 
to flat affect with staring.  His thought processes were 
illogical, loose and tangential.  There were no 
hallucinations or grandiose delusions.  Thought content was 
cynical, but did not believe people are out to harm or 
control him.  His judgment and insight were poor.  The 
appellant spoke cynically about getting a job, trusting 
people, being taken advantage of and being ripped off by oil 
companies.  The appellant stated he wanted to blow up the 
world with an atom bomb, and that he was a genius and could 
easily build one.  

The appellant's Social Security Administration file shows 
that he was determined to be disabled in 1997 due to paranoid 
schizophrenia and other psychotic disorders.  A September 
1997 mental status exam indicates that the appellant had a 
schizoaffective disorder, most recent episode mixed with a 
seasonal pattern.  The examiner noted that the appellant made 
several delusional allegations.  The appellant and his wife 
dated his paranoid ideation back to military service.  The 
appellant and his wife indicated that the appellant had been 
admitted to VA to 1978 for psychotic behavior.  The appellant 
recounted several delusions regarding his service, such as 
being recruited by special services to memorize documents and 
"rat on drug users."  He claimed he was beaten up more than 
once because of this.  The examiner noted that there was no 
evidence of an anxiety disorder.  An October 1997 functional 
assessment indicates that the appellant had a diagnosis of 
schizoaffective disorder, was quite paranoid, easy to anger 
and could not tolerate daily stresses.  

The appellant has additional VA treatment records.  In 2000 
and 2001, the appellant was under the care of a psychologist 
who diagnosed schizoaffective disorder and PTSD.  The 
appellant was noted to have depression and was on medication.  
A May 2001 treatment note indicates that the appellant 
thought the government was out to kill or strand him and 
reported having been lobotomized in the Navy, showing a scar 
on his forehead as proof.  The appellant was noted to be 
having delusions and some auditory hallucinations.  A June 
2001 treatment note indicated that the mental status exam 
revealed moderate hallucinations and delusions.  The 
appellant was noted to have immature behavior that seemed 
unrelated to them.  Review of the appellant's treatment notes 
show that the stressor on which the PTSD diagnosis was based 
is not of record.

The appellant filed for service connection in June 2001.  An 
August 2001 statement recounts a variety of inservice 
stressors substantially similar to those the appellant 
testified to.

The appellant was evaluated at a December 2003 VA 
examination.  The examiner indicated that the appellant did 
not have PTSD.  The appellant was obsessed with the account 
of inservice sexual assault.  The examiner noted that a 
friend had sent in statements that the appellant had been 
beaten during service, but these statements did not indicate 
a sexual component to the assaults.  The examiner observed 
that the appellant's treatment records sometimes reported 
schizoaffective disorder and PTSD, but occasionally paranoid 
schizophrenia.  The appellant arrived on time and was seen 
independently.  He was alert and oriented times three.  The 
claimant reported hearing voices in the past, which were 
attenuated by the use of risperidone.  The appellant 
indicated at such times God spoke to him telling him what he 
must do.  The appellant gave evidence of delusional thinking, 
which was both grandiose and persecutorial at times.  The 
appellant displaced responsibility on others.  For the most 
part, the appellant made indirect eye contact except to make 
a point.  He typically looked up at the ceiling often to the 
corner.  Affect was labile, consistent with mood which was at 
various turns sad, irritable and grandiose.  The appellant 
did not burst into tears and at some points tried to make 
humor out of his situation.  The appellant did not report 
subjective depression per se.  Irritability was acknowledged 
with no report of current lethality.  The appellant reported 
incidents of manic like behavior involving staying up to 
engage in certain activities like slot machine gambling or 
driving, but this behavior seemed more related to grandiosity 
with respect to mood elevation.  The appellant reported being 
withdrawn, particularly when he suspected he was being 
observed by the authorities.  The appellant gave evidence of 
obsessiveness, interfering with his sleep.  Impulsivity was 
suggested by the appellant's cognitions.  The examiner noted 
that the PTSD diagnosis was speculative.  The appellant gave 
no indication of nightmares or intrusive thoughts, but was 
obsessed with whether he has been singled out for sexual 
assault.  The appellant manifested odd behavior at times, 
seeming somewhat hypervigilant, but consistent with paranoid 
thinking.  There was no indication of severe concentration 
deficits and the appellant apparently had the capacity to be 
intimate and appreciate family.  There was no demonstration 
of a startle reflex.  There was no physiological reactivity 
when historical traumatic data were reported.  The examiner 
concluded that what symptoms of PTSD exist can be accounted 
for by atypical thought.  The examiner indicated that his 
diagnosis was paranoid schizophrenia, which seemed to have an 
onset after service.  The examiner noted that the appellant's 
displacement of responsibility and projection of blame could 
easily account for his formulation of PTSD when in fact it 
has to do with the type of thinking developed in the context 
of persecutorial ideation.  The assaults were not verified by 
his service records.  Assaults not of a sexual nature were 
verified by a witness.  The examiner concluded that without 
substantiation, the appellant's claims of assault "can only 
be considered part of the delusional process," which was 
active during the examination.  The record indicated that the 
appellant's thinking in service show no atypical thinking at 
that time.  Thus, the appellant's schizophrenia was not 
likely present at that time.  The examiner concluded that the 
paranoid schizophrenia was not at least as likely as not 
related to service.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997).  The Board recognizes that the 
Court of Appeals for Veterans Claims has held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  As to the appellant's claim for 
PTSD, the evidence of diagnosis is mixed.  His VA treatment 
records indicate an intermittent diagnosis, but the December 
2003 VA examination report states that his symptoms are 
accounted for by his atypical thought.  There is no 
foundation of record for the VA treatment records diagnosis 
of PTSD.  As the December 2003 VA examination report is quite 
thorough in its discussion and accounting of the appellant's 
symptoms, the Board finds that it outweighs the remaining 
evidence of record.  The Board finds that the appellant has 
not had PTSD at any time during the present claim.  Service 
connection for PTSD must be denied.  See Hickson, supra.  

The appellant's schizophrenia also does not appear to be 
related to service.  The December 2003 VA examination report 
described the appellant's history and all of the complaints 
to which he testified before the undersigned.  The report was 
provided before the association of the January 1979 treatment 
records.  These records do not show the presence of atypical 
thinking, with several notations of intact and normal thought 
processes.  The appellant underwent interview and objective 
testing which failed to undercover a psychosis at that time.  
Only later, in November 1979, did the appellant finally show 
a psychosis.  The later obtained records support the December 
2003 opinion.  The appellant's first notations of psychosis 
came more than two years after separation from service.  
There are numerous evaluations by a variety of professionals 
which consistently diagnosed a personality disorder before 
November 1979.  The Board recognizes that the appellant has 
had psychiatric treatment for a considerable period and that 
he believes his disability is related to service.  The 
evidence shows that he is profoundly unreliable.  The Board 
cannot accept his word on anything.  To the extent that the 
appellant's wife and L.T. report a history of assaults in 
service, the appellant's wife was not a witness and L.T. did 
not indicate assaults of a sexual nature.  There is no record 
of the appellant's supposed imprisonment aboard ship.  The 
question of whether traumatic experiences could lead not to 
PTSD, but to paranoid schizophrenia is medical in nature.  
The Board finds that the medical evidence against the 
appellant's claims outweighs the evidence in favor.  The 
Board finds that the appellant's paranoid schizophrenia is 
not related to service, to include inservice assaults or his 
treatment for a personality disorder.  Service connection is 
not warranted.  See Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
appellant's post service history shows that his psychosis was 
first identified in November 1979, more than two years after 
separation.  The inservice records do not show psychosis, nor 
do his January 1979 evaluations.  The appellant cannot 
benefit from the presumption.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claims.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Letters dated in May 2006 and May 2008 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The Board notes that the 
service connection claim for a psychiatric disability other 
than PTSD was erroneously identified in May 2006 as a 
petition to reopen in the letter.  The substance of the 
letter provided the appellant with accurate instruction as to 
the necessary evidence to substantiate the claim.  Fully 
corrective notice was provided in May 2008 regardless of that 
error.  Although these letters were not sent prior to initial 
adjudication of the appellant's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in May 2006 and May 2008, he was provided 
years to respond with additional argument and evidence and 
the claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the appellant in 
July 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The Board also notes that the appellant was also 
provided the additional development required in PTSD cases 
related to personal assault in an October 2001 letter.  See 
Patton v. West, 12 Vet. App. 272 (1999)

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant requested 
additional records from the U.S.S. Independence.  The ship's 
command log for 1977 was associated with the record.  Private 
medical records identified by the appellant have been 
obtained, to the extent possible.  Records from Dr. Hummel 
are unavailable.  The appellant's Social Security 
Administration records have been associated with the file.  
The appellant has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a December 2003 medical 
examination to obtain an opinion as to whether his 
psychiatric disability was the result of service stressors or 
related to his inservice treatment.  This opinion was 
rendered by a medical professional following a thorough 
examination and interview of the appellant and review of the 
claims file.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The examiner laid a 
factual foundation for the conclusions that were reached.  
Therefore, the Board finds that the examination is adequate.  
See Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).




ORDER

Entitlement to service connection for a psychiatric 
disability other than PTSD is denied.

Entitlement to service connection for PTSD is denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


